Citation Nr: 0627913	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  01-01 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for hepatitis C with hiatal hernia, to include a 
separate evaluation.

2.  Entitlement to an effective date for an award of service 
connection for hepatitis C with hiatal hernia, prior to June 
17, 1997.

3.  Entitlement to a combined evaluation in excess of 40 
percent for the period from June 17, 1997, through September 
13, 1998, and a combined evaluation of 50 percent from 
September 14, 1998.

4.  Whether the entire amount of the veteran's Department of 
Veterans Affairs (VA) disability compensation is subject to 
withholding to recoup his Special Separation Benefit (SSB) 
under 10 U.S.C.A. § 1174a (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972, and from January 1975 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Regional Office (RO) that granted service connection for 
hepatitis C with hiatal hernia, and assigned a 30 percent 
evaluation for it, effective June 17, 1997.  This action 
resulted in a combined schedular evaluation of 40 percent.  
In the January 1998 letter advising the veteran of these 
actions, the RO informed him that his separation pay was 
being withheld.  The veteran disagreed with the evaluation, 
the effective date of the award and the combined 40 percent 
rating.  He also stated that he did not believe that the 
entire amount of his separation benefit should be withheld.  

On substantive appeals dated in September 1998 and February 
2001, the veteran requested a hearing at the Board.  Such a 
hearing was scheduled for July 2006, but was canceled at the 
request of the veteran.  

In various statements, the veteran has apparently raised the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  Since 
this matter was not developed or certified for appeal, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to July 2, 2001, the veteran's hepatitis C with 
hiatal hernia was manifested by complaints of cramps and a 
burning sensation in the abdomen, with no signs or symptoms 
of hepatitis.  

2.  More than minimal liver damage was not shown, nor was 
more than considerable impairment of health demonstrated.

3.  From July 2, 2001, hepatitis C with hiatal hernia was 
manifested by fatigue and abdominal pain, with no evidence of 
more than considerable impairment of health, and no clinical 
evidence of incapacitating episodes.  

4.  The veteran's initial claim for service connection was 
received in May 1992, and referred to a crush injury to the 
pelvic area.  There was no mention of a claim for service 
connection for hepatitis C.

5.  Private medical records, construed as a claim for service 
connection for hepatitis C, were received on June 17, 1997.

6.  Service connection for hepatitis C with hiatal hernia was 
granted by the RO in a December 1997 rating action.  The 
award was effective June 17, 1997.

7.  The veteran has been granted service connection for 
hepatitis C with hiatal hernia, evaluated as 30 percent 
disabling from June 17, 1997; residuals of a fracture of the 
right acetabulum, evaluated as 10 percent disabling from May 
16, 1992, through September 13, 1998, and evaluated as 20 
percent disabling from September 14, 1998; scoliosis, 
evaluated as 10 percent disabling, from May 1992; residuals 
of an exploratory laparotomy, evaluated as noncompensable, 
from May 1992; and for status post fracture of the left pubic 
rami, superior and inferior, evaluated as noncompensable from 
May 1992.  

8.  The combined schedular evaluation was 40 percent from 
June 17, 1997, through September 1, 1998, and 50 percent from 
September 14, 1998.

9.  The veteran was voluntarily discharged from service under 
an early release program and received a net lump sum special 
separation benefit in the amount of $96,782.58.

10.  In an October 1992 rating decision, the RO granted 
service connection for multiple disorders.  The combined 
schedular evaluation was 20 percent.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for hepatitis C with hiatal hernia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7345 (as in effect prior to July 2, 2001), 7346 (2006), 
7354 (as in effect July 2, 2001).

2.  The criteria for an effective date for an award of 
service connection for hepatitis C prior to June 17, 1997, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.157, 3.400 (2005).

3.  The criteria for a combined rating in excess of 40 
percent for the period from June 17, 1997, through September 
13, 1998, and for a combined rating in excess of 50 percent, 
effective September 14, 1998, have not been met.  38 C.F.R. 
§ 4.25 (2005).

4.  All the compensation benefits to which the veteran is 
entitled are subject to withholding in order to recoup the 
net amount of special separation benefit that he received.  
10 U.S.C.A. §§ 1174(h)(2), 1174a (West 2002); 38 C.F.R. 
§ 3.700(a)(5) (2005); Veterans Benefits Administration Manual 
M21-1, Part IV, Chapter 20, Par. 20.41 (Aug. 27, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Board notes that the requisite notice was sent 
to the veteran in March 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claim for service connection for 
hepatitis C, the issue was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of the claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 

The Board notes that there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The court has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

In sum, the Board concludes that no further action is 
necessary under the VCAA, since all evidence needed to 
adjudicate the claims for an earlier effective date for an 
award of service connection for hepatitis C with hiatal 
hernia, a higher combined schedular evaluation, and whether 
the entire amount of the veteran's VA disability compensation 
is subject to withholding to recoup his Special Separation 
Benefit (SSB) under 10 U.S.C.A. § 1174a is of record.

Duty to assist

With regard to the duty to assist, the record contains 
private medical records and the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record.  
The Board finds nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.



	I.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hepatitis C with 
hiatal hernia, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 60 percent evaluation is assignable for infectious 
hepatitis when there is moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 30 percent evaluation is assignable 
for minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (effective prior to July 2, 2001).

A 60 percent evaluation may be assigned for hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is assignable with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more of the symptoms for the 30 percent evaluation of 
less severity, a 10 percent evaluation may be assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

A 60 percent rating is assigned for hepatitis C (or non-A, 
non-B hepatitis) with daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A 40 percent rating is 
assigned for daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  A 20 percent 
evaluation may be assigned for daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113 (2005).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  Specifically, 38 C.F.R. 
§ 4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added. 

The only evidence supporting the veteran's claim for a higher 
rating for hepatitis C with hiatal hernia consists of his 
statements and some findings on VA examinations.  In this 
regard, the Board observes that the veteran described burning 
pains on the October 1997 and December 1999 VA examinations.  

The evidence against the veteran's claim includes the 
findings on the VA examinations.  In this regard, the Board 
points out that the October 1997 VA examination demonstrated 
no signs or symptoms of hepatitis C.  The veteran had no 
weakness or fatigue related to hepatitis C.  No mental 
depression was reported.  The Board acknowledges that the 
veteran had dietary restrictions associated with his hiatal 
hernia, but there was no indication of anemia, as a complete 
blood count was essentially unremarkable.  The Board 
concludes that the medical findings failed to demonstrate 
more than considerable impairment of health or more than 
minimal liver damage to warrant a higher rating prior to July 
2, 2001.

Similarly, there is no basis for a higher rating under the 
rating criteria that became effective on July 2, 2001.  The 
Board emphasizes that the October 2003 VA examination showed 
no signs of anemia, and the veteran's general health was 
described as good.  It was stated that not only had the 
veteran not experienced a loss of weight, he had, in fact, 
gained seven pounds over the preceding three years.  The 
veteran received no treatment for hepatitis C and there was 
no hematemesis or melena.  He did not take any medication for 
hepatitis C.  Although he claimed that his energy level was 
low, he did state that he worked seven hours a day four to 
five days a week.  The Board concedes that the veteran again 
reported some abdominal symptoms associated with a hiatal 
hernia, as well as fatigue.  His liver size was said to be 
normal.  Clearly, in the absence of weight loss, hepatomegaly 
malaise or incapacitating episodes, there is no basis for a 
40 percent evaluation under the provisions of Diagnostic Code 
7354

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
concerning the severity of his hepatitis C with hiatal 
hernia.  The Board finds, therefore, that the preponderance 
of the evidence is against the claim for an initial 
evaluation in excess of 30 percent for hepatitis C with 
hiatal hernia under the various criteria in effect during the 
veteran's appeal.  

With respect to the veteran's claim that separate ratings 
should be assigned for hepatitis C and hiatal hernia, the 
Board notes that pursuant to the provisions of 38 C.F.R. 
§ 4.114, only a single evaluation may be assigned under 
Diagnostic Codes 7345 and 7346.  

	II.  Effective date 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).

The date of receipt of evidence from a private physician or 
layman will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

The veteran asserts that he filed a claim for service 
connection for hepatitis C as soon as he became aware of his 
condition.  He argues that compensation should be awarded 
based on his original application for service connection, 
filed in 1992, as that claim sought service connection for 
all conditions resulting from the in-service crush injury.  

In May 1992, the veteran submitted a claim for service 
connection for residuals of a crush injury.  He made no 
mention of hepatitis C, or any form of hepatitis.  

Based, in part, on the findings of a VA general medical 
examination in September 1992, the RO granted service 
connection for four disabilities.  

Private medical records were received on June 17, 1997.  This 
included a March 1997 liver biopsy which reflected a 
preoperative diagnosis of history of hepatitis C.  In 
addition, a private physician wrote in June 1997 that the 
veteran had chronic hepatitis C.  He opined that it was very 
possible that the veteran had contracted it from blood 
transfusions he received during treatment for a crush injury 
in service.  

By rating action dated in December 1997, the RO granted 
service connection for hepatitis C with hiatal hernia, and 
assigned a 30 percent evaluation, effective June 17, 1997.

In substance, the veteran argues that an earlier effective 
date should be assigned for the grant of service connection 
for hepatitis C with hiatal hernia.  However, as noted above, 
in order for the VA to award benefits, a claim must be filed.  
Clearly, the veteran did not file a claim for service 
connection for hepatitis C until June, 17, 1997, when private 
medical records were received.  No benefits may be authorized 
in the absence of a claim.  

It is not disputed in this case that the veteran's initial 
application for service connection was received 1992.  It is 
noted that his claim for service connection for hepatitis C 
was not received until June 17, 1997.  

While it is true that there are private medical records that 
reflect a diagnosis of hepatitis C in March 1997, that 
evidence was not received until June 17, 1997.  The 
regulations cited above mandate that such evidence cannot be 
accepted as a claim prior to the date of receipt of the 
private medical records.  As noted above, the effective date 
for an award of service connection is the day following 
separation from service only when the claim is received 
within one year of the veteran's discharge from service.  
There is nothing in the record to suggest that the veteran 
filed a claim for service connection for hepatitis C prior to 
June 17, 1997.  Although he claims that his original 
application was for all disabilities resulting from the in-
service crush injury, and hepatitis C resulted from his 
treatment for that injury, the fact remains that there was no 
clinical evidence of hepatitis C at the time of his initial 
claim for VA benefits.  Accordingly, there is no basis on 
which an earlier effective date for an award of service 
connection for hepatitis C with hiatal hernia may be 
assigned.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the Court held that in a case where the law is dispositive of 
the claim, it should be denied because of lack of legal 
entitlement under the law.  

In reaching this decision, the Board notes that the effective 
date of service connection cannot be based on the date of the 
earliest medical evidence demonstrating a causal connection.  
It must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (Since the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).  

	III.  A higher combined evaluation 

Table I, Combined Ratings Table, results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  Thus, a person having a 60 
percent disability is considered 40 percent efficient.  
Proceeding from this 40 percent efficiency, the effect of a 
further 30 percent disability is to leave only 70 percent of 
the efficiency remaining after consideration of the first 
disability, or 28 percent efficiency altogether.  The 
individual is thus 72 percent disabled.  38 C.F.R. § 4.25.

The veteran asserts that a rating in excess of 40 is 
warranted for his service-connected disabilities for the 
period from June 17, 1997, through September 13, 1998, and 
that a rating in excess of 50 percent is warranted from that 
date.  No specific allegations have been raised.  

When a veteran has more than one compensable service-
connected disability, the combined rating is not achieved 
simply by adding up the evaluation for each disability.  
Rather, as prescribed by 38 C.F.R. § 4.25, the Combined 
Ratings Table sets forth a formula for arriving at the 
overall evaluation.  There is no discretion in applying the 
table.  

In this case, service connection is in effect for hepatitis C 
with hiatal hernia, evaluated as 30 percent disabling from 
June 17, 1997; residuals of a fracture of the right 
acetabulum, evaluated as 10 percent disabling from May 16, 
1992, through September 13, 1998, and evaluated as 20 percent 
disabling from September 14, 1998; scoliosis, evaluated as 10 
percent disabling, from May 1992; residuals of an exploratory 
laparotomy, evaluated as noncompensable, from May 1992; and 
for status post fracture of the left pubic rami, superior and 
inferior, evaluated as noncompensable from May 1992.  

In this case, the VA has properly applied the provisions of 
38 C.F.R. § 4.25, and there is no basis for a rating higher 
than 40 percent for the period from June 17, 1997, through 
September 13, 1998, or a rating in excess of 50 percent from 
that date.  See Sabonis, 6 Vet. App. 426.

	IV.  Special Separation Benefit

The evidence shows that the veteran was released from active 
duty in May 1992.  His Certificate of Release or Discharge 
from Active Duty (DD Form 214) indicates that he received a 
lump sum payment of $96,782.58, and "SSB" was noted on that 
document.  Additional information from the National Personnel 
Records Center notes that the veteran was in the voluntary 
incentive program (SSB).  

Following the October 1992 rating decision that granted 
service connection, the RO sent the veteran a letter the 
following month advising him that he had received Special 
Separation Benefits of $96,782.58, and that, therefore, his 
VA compensation benefits would be withheld until the full 
amount of his SSB had been recovered.  

The Defense Authorization Act of 1991, Pub. L. No. 102-190, 
provided an incentive program for certain service members in 
over-strength areas to encourage them to leave active duty 
voluntarily in order to downsize the armed forces.  That 
incentive consists of a special separation benefit that is 
computed based on the veteran's base pay and years of 
service.  10 U.S.C.A. § 1174a.  The statute also provides 
that any amount of VA disability compensation to which the 
veteran is entitled be deducted in an amount equal to the 
total amount of special separation benefit received.  10 
U.S.C.A. § 1174(h)(2); 38 C.F.R. § 3.700(a)(5).  The statute 
was amended in 1996 and again in 1998 to exclude the amount 
of Federal income tax withheld from separation pay based on 
the flat withholding rate for Federal income tax withholding.  
The Veterans Benefits Act of 1998, Pub. L. No. 105-178, 112 
Stat. 493 (1998); Veterans Benefits Administration (VBA) 
Manual M21-1, Part IV, Chapter 20, Par. 20.41 (Aug. 27, 
1999); VBA Circular 20-98-5 (Aug. 4, 1998).

In this case, the veteran is apparently arguing that the 
portion of his compensation benefits that he receives for his 
dependents should not be withheld.  As set forth above, 
however, separation pay is subject to recoupment according to 
10 U.S.C.A § 1174(h)(2) and 38 C.F.R. § 3.700(a)(5).  The 
Board is bound not only by the statute and regulations, but 
also by the precedent opinions of the VA General Counsel.  38 
U.S.C.A. § 7104(c).  The VA General Counsel has held that, 
"(i)n accordance with the provisions of 10 U.S.C. § 1174a and 
38 C.F.R. § 3.700, VA disability compensation should be 
offset to recoup the amount of special separation benefits 
received by a former member of the armed forces."  VAOPGCPREC 
14-92.  The Board has determined, therefore, that the net 
amount of special separation benefit received by the veteran 
is subject to recoupment by withholding the VA disability 
compensation benefits to which he would otherwise be 
entitled.  There is no basis in the statute for a partial 
withholding, to include the additional amount of compensation 
benefits a veteran receives based on his dependents.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for hepatitis C with hiatal hernia is denied. 

Entitlement to an effective date for an award of service 
connection for hepatitis C prior to June 17, 1997, is denied. 

Entitlement to a combined rating in excess of 40 percent for 
the period from June 17, 1997, through September 13, 1998, 
and for a combined rating in excess of 50 percent, effective 
September 14, 1998, is denied. 



The appeal to exclude the VA disability compensation benefits 
from recoupment of the special separation benefit received by 
the veteran on separation from service is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


